                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES MICHAEL HENSLEY,                          Case No. 21-cv-02514-PJH
                                                      Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                v.
                                   9

                                  10     HEAD OF I.R.S., et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff, a state prisoner proceeding pro se in Indiana, filed a civil action. Plaintiff

                                  14   was sent a notice that he had not paid the filing fee or submitted a complete application

                                  15   for leave to proceed in forma pauperis (“IFP”). He was provided twenty-eight days to

                                  16   correct these deficiencies. More than twenty-eight days has passed, and plaintiff has not

                                  17   paid the fee, filed a complete application to proceed IFP or otherwise communicated with

                                  18   the court. The case is DISMISSED without prejudice.

                                  19         IT IS SO ORDERED.

                                  20   Dated: May 24, 2021

                                  21

                                  22                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  23                                                             United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
